Per Curiam.

The first question upon the return is, whether the order, which was withdrawn, is to be deemed tor.clusive as to the settlement of these paupers.
*531Whatever the effect might be as between Aurelius and Farmington, there cannot be a doubt as between Aurelius and the county. Here was an order of removal, which the parties abandoned by mutual consent. It was like a party’s giving up a judgmént intended for his own benefit. As to third parties, it threw the question entirely open, to be settled upon its merits whenever it should arise; and this was so held in Rex v. Inhabitants of Llanrhydd, (Burr. Sett. Cas. 658.) The order was deserted.
Whether the convict was or was not examined, does not appear from the return to have been material. For aught that appears, there was other and competent evidence on the subject, and we will intend that there was such evidence till the contrary appears. Besides, could the question be raised collaterally, by the board of Supervisors ? It had been passed upon by a magistrate. Could his adjudication be questioned till regularly set aside ? This we are by no means prepared to accede.
The return is insufficient, and a peremptory mandamus must go.
Rule accordingly.